                         Case 19-12774-MFW                   Doc 8       Filed 01/04/20            Page 1 of 3
                                           UNITED STATES BANKRUPTCY COURT
                                                           District of Delaware
                                                       824 Market Street, 3rd Floor
                                                          Wilmington, DE 19801
                                                           www.deb.uscourts.gov

IN RE:
Artisan Kitchens LLC
                                                                                      Case No.: 19−12774−MFW
Debtor(s)
                                                  NOTICE OF PETITION DEFICIENCY

     The petition in the above−mentioned case is deficient. The document(s) indicated below must be filed by the due date(s) listed at the
bottom of this notice, unless a motion for cause shown is filed before the due date(s). Failure to comply with this Notice will result in your
case being dismissed without further notice or hearing (exceptions*). Pursuant to F.R.Bank.P. 1002, 1007, 2016(b), and 3015(c), Local
Rules and 11 U.S.C. Section 521, the following are due:

 X Item                             Description                             X Item                              Description
 X    1.    Schedule A/B: Real Property (14 days)                               14.   Disclosure of Compensation of Attorney* (14 days)
      2.    Schedule C: Property Claimed as Exempt (14 days)               X    15.   Statement of Financial Affairs (14 days)
 X    3.    Schedule D: Creditors, Secured (14 days)                            16.   Statement of Intention* (30 days)
                                                                                      Creditor Matrix (7 days) If petition was not e−filed
 X    4.    Schedule E/F: Creditors, Unsecured (14 days)                   X    17.
                                                                                      Creditor Matrix(2 days) If petition was e−filed

 X    5.    Schedule G: Executory Contracts & Unexpired Leases (14              18.   List of 20 Largest Unsecured Creditors* (2 days)
            days)

 X    6.    Schedule H: Co−Debtors (14 days)                                    19.   List of Equity Security Holders (14 days)

      7.    Schedule I: Income (14 days)                                        20.   Statement of Current Monthly Income and Means Test
                                                                                      Calculation* (Chapter 7) (14 days)

      8.    Schedule J: Expenses (14 days)                                      21.   Statement of Current Monthly Income* (Chapter 11) (14 days)

      9.    Schedule J−2: Expenses Separate Household of Debtor 2 (14           22.   Statement of Current Monthly Income and Disposable Income
            days)                                                                     Calculation* (Chapter 13) (14 days)

      10.   Schedules A through J (14 days)                                     23.   B101A − Initial Statement/Eviction Judgment* (2 days)

 X    11.   Declaration About Debtor's Schedules (14 days)                      24.   Application to Pay Filing Fees In Installments (7 days)
 X    12.   Summary of Assets and Liabilities (14 days)                         25.   Other Petition Deficiencies:
      13.   Plan & Analysis − Ch. 12 (90 days) Ch. 13 (14 days)

Comments:




                                           See Reverse Side For Additional Information
                         Case 19-12774-MFW                   Doc 8        Filed 01/04/20           Page 2 of 3

    Item #               Due Date                   Item #                Due Date                   Item #                 Due Date
     1−6                01/16/2020                    15                 01/16/2020
      11,12                01/16/2020                   17                01/04/2020
Instructions for filing: Official forms are available on the Court's website. All documents must be electronically filed with the Court
through CM/ECF (Case Management/Electronic Case Filing). CM/ECF registration materials are available on the Court's website. Paper
copies of filings will only be accepted by pro se debtors. If you are unable to electronically file a document, a paper copy accompanied by a
certification setting forth the reasons why the document could not be electronically filed will be accepted.




                                                                                              Una O'Boyle, Clerk of Court
                                                                                                     /s/ Cheryl O. Hollis
             1/2/20
              Date                                                                By: ___________________________________
                                                                                                        Deputy Clerk
Rev. 10/10/2006

VAN−313
                            Case 19-12774-MFW                 Doc 8       Filed 01/04/20         Page 3 of 3
                                               United States Bankruptcy Court
                                                   District of Delaware
In re:                                                                                                     Case No. 19-12774-MFW
Artisan Kitchens LLC                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0311-1                  User: Cheryl                       Page 1 of 1                          Date Rcvd: Jan 02, 2020
                                      Form ID: van313                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2020.
db             +Artisan Kitchens LLC,   2 McCullough Drive,   Suite 1A,   New Castle, DE 19720-2092

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2020 at the address(es) listed below:
              David W. Carickhoff   dcarickhoff@archerlaw.com, DE20@ecfcbis.com
              Eric J. Monzo   on behalf of Debtor   Artisan Kitchens LLC emonzo@morrisjames.com,
               wweller@morrisjames.com;rzerbe@morrisjames.com
              U.S. Trustee   USTPRegion03.WL.ECF@USDOJ.GOV
                                                                                            TOTAL: 3
